Title: Statement of Account with Thomas Carpenter, 20 July 1802
From: Carpenter, Thomas
To: Jefferson, Thomas


          Washington—
          Thomas Jefferson Esq.
          
            
              1802
              
              
              
            
            
              June 14th.
              To Thomas Carpenter—
              
              Dr.—
            
            
              
              To Making a Coat &c of Superfine Cloth with Silk Sleeve Lynings, Velvet Collar & Steele Butts.
              }
               $ 23.—
            
            
              
              To Making a Waistcoat & materials
              
                  3.—
            
            
            
              
              2 yds Silk Nankeen @ 11/3 & 18 pearl Buttons 25/
              
                  4—
            
            
              
              Making Breeches & materials
              
                  2.75
            
            
              
              2½ yds Silk Nankeen @ 9/6
              
                  3.17
            
            
              
              14 small 3 Coat Pearl Buttons
              
                  1—
            
            
              
              To a pr of Breeches as above
              
                  6.92
            
            
              
              To 4 suits of livery (as pr Bill of May—difference in materials 1 Doll per suit)—@ 26$
              }
                104.—
            
            
              July 3
              To a Nankeen Jacket for John
              
                  4.25
            
            
              20
              Making a Coat & materials
              
                  4.50
            
            
              
              5½ yds Blue Bombazette—@ 7/6
              
                  5.50
            
            
              
              To a pr of Nankeen Breeches compleat
              
                  3.50
            
            
              
              
              
              $ 165,59
            
          
          
            
              Servts.
              104
            
            
              
                4.25
              
            
            
              
              108.25
            
            
              myself
               57.34
            
            
              
              165.59
            
          
        